DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2021 and 10/15/2021 was filed prior to the mailing date of this action.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 2/10/2021.  These drawings are acceptable.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, and 9-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bolanahalli et al. (US 20140264122).
Regarding claim 1, Bolanahalli et al. disclose a unibody valve (110) comprising: a valve body (120) including: 
a first end (128) and a second end (126) spaced apart along a longitudinal axis; 
a central portion (125) disposed between the first end and the second end, wherein the first end and the second end define a first flow passageway and a second flow passageway, respectively, and wherein the central portion defines an interior chamber (the area within 125,131); and 
a disc (144) disposed within the interior chamber, wherein the interior chamber includes an enlarged side portion (at 131) positioned outside of the at least one of the first flow passageway and the second flow passageway projected along the longitudinal axis, wherein the disc is disposed in the enlarged side portion when in an open position (see Fig. 2).  
Regarding claim 2, Bolanahalli et al. disclose an anti-rotation edge (the edge of 127 between numerals 140,180 in Fig. 2) disposed on at least one side of the enlarged side portion, wherein the anti-rotation edge prevents the disc from rotating beyond the anti-rotation edge.  

Regarding claim 4, Bolanahalli et al. disclose another anti-rotation edge (the edge of 127 intersecting with vertical line for 160) disposed on an opposite side of the longitudinal axis from the enlarged side portion.  
Regarding claim 5, Bolanahalli et al. disclose a stem (180, see Fig. 5) rotatably supported by the valve body about a rotation axis, wherein the disc is coupled to the stem and is rotatable within the interior chamber between a closed position, wherein the disc closes one of the first flow passageway or the second flow passageway, and the open position, wherein at least one of the first flow passageway and the second flow passageway is completely unobstructed (para.0040, “no portion of the flap obstructs the flow of fluid …”) between the first end and the second end of the valve body when projected along the longitudinal axis.  
Regarding claim 6, Bolanahalli et al. disclose the disc defines a central plane offset (along the face of 154 vertically in Fig. 3) from the rotation axis.  
Regarding claim 9, Bolanahalli et al. disclose the stem (Fig. 5) includes a first stem portion (180 on right) supported by the valve body and coupled to a top of the disc, and a second stem portion (180 on left) supported by the valve body and coupled to a bottom of the disc, wherein the first and second stem portions are spaced apart on opposite sides of, and do not project into, the at least one of the first flow passageway and the second flow passageway projected along the longitudinal axis (para.0040, “no portion of the flap obstructs the flow of fluid …”).  

Regarding claim 11, Bolanahalli et al. disclose both of the first flow passageway and the second flow passageway are completely unobstructed between the first end and the second end of the valve body when each of the first flow passageway and the second flow passageway is projected along the longitudinal axis  (para.0040, “no portion of the flap obstructs the flow of fluid …”).    
Regarding claim 12, Bolanahalli et al. disclose the first flow passageway and the second flow passageway are coaxial (as shown in figures 2 and 3).  
Regarding claim 13, Bolanahalli et al. disclose the first flow passageway and the second flow passageway have respective first and second cross-sectional areas defined orthogonal to the longitudinal axis, wherein the first cross-sectional area is the same as the second cross- sectional area (as shown in figure 2,the cross-sectional area within 163 is shown as being the same diameter as the right most part of 126 which intersects with the dimeter at 125, therefore the areas are considered as being the same).  
Regarding claim 14, Bolanahalli et al. disclose the valve body is piggable when the disc is in the open position (since in para.0040, “no portion of the flap obstructs the flow of fluid …”, then the valve body is capable of being “piggable”).   The limitation “piggable” is considered as functional language and not given patentable weight.  "[A]pparatus claims cover what a device is, not what a device does.

Regarding claim 16, Bolanahalli et al. disclose the seat ring includes a concave sealing surface (176), and wherein the disc engages the concave sealing surface when rotated to a closed position.  
Regarding claim 17, Bolanahalli et al. disclose a retainer ring (162) securing the seat ring to the valve body.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bolanahalli et al. ‘122 in view of Eggleston (US 6213141).
        Regarding claim 7, Bolanahalli et al. disclose all of the features of the claimed invention although is silent to having a centerline axis of the disc orthogonal to the central plane is offset from the rotation axis.  
Eggleston teaches the use of a centerline axis (36, see Fig. 7, col.4, lns. 46-59) of the disc orthogonal to the central plane is offset (offset by “E”) from the rotation axis. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a centerline axis location of the disc as taught by Eggleston for the centerline location on the disc of Bolanahalli et al. to have a centerline axis of the disc orthogonal to the central plane is offset from the rotation axis, in order to provide for a desirable camming action of the disc as it lifts off the seal (Eggleston, col. 4, lns. 55-59) thereby reducing frictional contact on the seal.
         Regarding claim 8, Bolanahalli et al. disclose the valve body defines a valve seat (160, see Fig. 2-4) engaged by the disc when the disc is in the closed position, wherein a first portion (the upper tapered portion of 176) of the valve seat is non- parallel to a second portion (the lower tapered portion of 176) of the valve seat.  
Regarding claims 19 and 20, Bolanahalli et al. disclose all of the features of the claimed invention although is silent to having a locator interfacing between the seat ring and the valve body, wherein the locator includes a pin disposed in an opening defined in part by the valve body and in part by an outer surface of the seat ring.
Eggleston teaches the use of a locator (132,130,128) interfacing between the seat ring and the valve body, wherein the locator includes a pin (132) disposed in an 
         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a locator having a pin and opening as taught by Eggleston into the device of Bolanahalli et al. to have a locator interfacing between the seat ring and the valve body, wherein the locator includes a pin disposed in an opening defined in part by the valve body and in part by an outer surface of the seat ring, in order to retain the seal structure in the operative orientation (Eggleston, col. 7, lns. 47-59).
  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bolanahalli et al. ‘122 in view of Kawamoto et al. (US 11047492).
Regarding claim 18, Bolanahalli et al. disclose all of the features of the claimed invention although is silent to having a sealing component disposed between the seat ring and the retainer ring.  
Kawamoto et al. teaches the use of a sealing component (27,30, 28, Fig. 6) disposed between the seat ring (23) and the retainer ring (24,25).  
         It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to substitute a seat ring and sealing component as taught by Kawamoto et al. for the seat ring of Bolanahalli et al. to have a sealing component disposed between the seat ring and the retainer ring, in order to have a sealing mechanism that “can be stably used at -50 degrees C or lower” (Kawamoto et al., col. 6, lns. 25-40).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

          
          
/CRAIG J PRICE/
Primary Examiner, Art Unit 3753